office_of_chief_counsel internal_revenue_service memorandum number release date cc pa lrpounders postn-133619-14 uilc date december to associate area_counsel atlanta group small_business self-employed attn christopher bradley from blaise g dusenberry senior technician reviewer branch procedure administration subject timeliness of a claim_for_refund under sec_6511 and sec_6511 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether a refund claim filed in year is timely for taxes paid for year if the claim_for_refund results from a net_operating_loss nol in year that was generated when the taxpayer made a timely election to deduct foreign taxes paid in lieu of the previously claimed foreign_tax_credit conclusions no the claim_for_refund of tax paid with respect to year is the result of an nol in year the timeliness of the claim_for_refund is governed by sec_6511 because it is attributable to an nol_carryback from year the applicable_period therefore expired three years after the due_date of the return for year even if the claim_for_refund were viewed as attributable to foreign taxes paid the ten-year period under sec_6511 is only available for refunds attributable to foreign tax_credits it does not apply to refunds attributable to deductions for creditable_foreign_taxes the extended periods under subsections d and d are mutually exclusive with respect to a given overpayment postn-133619-14 facts in year a taxpayer filed an amended_return for year on the amended_return the taxpayer changed its election in order to deduct creditable_foreign_taxes under sec_164 in lieu of taking the credit under sec_901 this new deduction for foreign taxes paid_or_accrued significantly reduced the taxpayer’s income the reduction in income caused by the deduction for foreign taxes resulted in a net_operating_loss nol for year on the same day that the taxpayer filed an amended_return for year the taxpayer also filed an amended_return for year carrying back the nol from year to year the taxpayer’s original returns for fiscal_year sec_2 and were timely filed in calendar_year sec_2 and respectively neither year was the subject of an extension within the meaning of sec_6501 and sec_6511 law and analysis law sec_901 a provides that if a taxpayer chooses the benefit of the foreign_tax_credit subject_to the limitations in sec_904 the taxpayer’s income_tax will be credited with the amounts allowed under sec_901 plus in the case of a corporation the taxes deemed paid under sec_902 and sec_960 such choice may be made or changed at any time prior to the expiration of the period prescribed for making a claim for credit or refund for the taxable_year sec_1_901-1 clarifies that the relevant period for a taxpayer to claim the benefits of sec_901 or claim a deduction in lieu of a foreign_tax_credit is the period prescribed by sec_6511 or sec_6511 if the period is extended by agreement sec_6511 provides that when a claim_for_refund relates to an overpayment attributable to an nol_carryback in lieu of the three-year period prescribed in sec_6511 the period ends three years after the time prescribed by law for the filing of the return including extensions for the taxable_year of the nol which results in the carryback or the period prescribed in sec_6511 in respect of such year if later sec_6511 provides that if a claim for credit or refund relates to an overpayment attributable to a tax paid_or_accrued to a foreign_country for which credit is allowed under sec_901 in lieu of the three-year period prescribed in sec_6511 the period is ten years from the date prescribed for the filing of the return for the taxable_year in which the foreign tax was actually paid_or_accrued sec_301_6511_d_-3 provides that in the case of an overpayment resulting from a credit allowed under sec_901 for taxes paid_or_accrued to a foreign_country a claim for credit or refund must be filed within ten years from the due_date without regard to extensions of the return for the taxable_year with respect to postn-133619-14 which the claim is made the regulation has not been updated to reflect a change in the statutory language to clarify that the period runs from the due_date of the return for the year in which the foreign tax is actually paid_or_accrued analysis you asked whether a claim_for_refund of tax paid for year is timely filed under sec_6511 or d where an amended_return is filed in year claiming a deduction in lieu of a credit for foreign taxes paid in year the timely election to deduct foreign taxes in year results in an nol for year and the claim_for_refund for year is also filed in year based on an nol_carryback from year to year the claim_for_refund filed by the taxpayer for year is not timely under either sec_6511 or sec_6511 timeliness under sec_6511 first refunds attributable to an nol are generally governed by the special limitation period set out in sec_6511 a claim_for_refund based on an overpayment_of_tax attributable to an nol_carryback is timely if filed within three years of the due_date including extensions of the return for the loss_year in this case the loss_year is year and the due_date of the year return was also in year therefore the three-year period following the due_date of the nol source year return for year expired in year the taxpayer’s claim_for_refund made in year is therefore untimely under sec_6511 timeliness under sec_6511 the taxpayer may argue that an overpayment in year is attributable to a foreign tax paid_or_accrued and therefore falls within the purview of sec_6511 however this reading is incorrect for several reasons first the taxpayer in this case has elected to take a deduction for foreign taxes paid_or_accrued under sec_164 not a credit under sec_901 the ten-year period of limitations under sec_6511 applies only to claims based on foreign tax_credits allowed under sec_901 not deductions of foreign tax for which a credit is allowable the distinction between allowed and allowable is an important one a foreign_tax_credit or a deduction for foreign taxes paid_or_accrued may each be allowable but they are also mutually exclusive the taxpayer is required to choose only one option for a given tax_year this is explicitly outlined in sec_275 and the regulations under sec_6511 is not an exclusive period of limitations a claim for credit or refund made outside of the three-year period prescribed in sec_6511 will still be considered timely if the claim falls within the periods prescribed in sec_6511 b or c as applicable sec_301_6511_d_-2 however the taxpayer’s claim_for_refund of taxes paid in year is also untimely under sec_6511 and b and on the facts provided sec_6511 is inapplicable since no extension of time for assessment was granted with respect to year postn-133619-14 sec_164 and sec_901 a credit is allowable unless a deduction is taken and a deduction is allowable unless a credit is taken however only one or the other can be allowed in a given year a credit is only allowed when chosen conversely it is not allowed when a deduction is taken in lieu of that credit see sec_1_901-1 consequently since sec_6511 is only applicable to overpayments attributable to foreign taxes for which credit is allowed it is inapplicable to overpayments attributable to foreign taxes claimed as a deduction in short deducted foreign taxes are not taxes paid_or_accrued to any foreign government for which credit is allowed against the tax imposed by subtitle a in accordance with sec_901 for purposes of sec_6511 this is clarified in sec_301_6511_d_-3 which only provides for a ten-year period with respect to claims based on foreign tax_credits under sec_901 second even if sec_6511 could be construed to apply to overpayments attributable to foreign tax deductions the overpayment claimed in year is not attributable to a deduction for foreign tax paid_or_accrued rather it is attributable to an nol deduction carried back from year the phrase attributable to was defined by the federal_circuit as due to caused by or generated by 491_f3d_1327 fed cir in electrolux the court found that the taxpayer’s claim was attributable to the capital_loss carryforward that generated the overpayment not the original capital_loss_carryback that was carried back and then carried forward to generate the overpayment id the court rejected the taxpayer’s argument that a carryover was attributable to a carryback simply because it could be traced to the carryback id this indicates that in a cascading sequence such as the one presented here the most immediate cause of the overpayment should be considered for purposes of determining what the overpayment is attributable to but see 742_f2d_1102 7th cir using tracing in the context of sec_6501 period of limitations on assessment to attribute the last step in a cascade to the initiating event which is removed by several steps the narrower reading of attributable found in elextrolux in contrast to the tracing method used in first chicago is consistent with the fact that waivers of sovereign marshalltown is sometimes referenced with respect to this issue the court in marshalltown on a motion to dismiss found that sec_6511 would allow the case to go forward where a carryback from to freed credits which could be carried to marshalltown savings loan ass'n v united_states no 4-91-cv-10003 wl s d iowa date in marshalltown the court finds without citation or analysis that the carryforward of credits from to is attributable to the net_operating_loss which freed those credits this is an unreported order without significant analysis on point which creates more questions than answers for example the order fails to explain why this scenario is distinguishable from the scenario in revrul_71_533 1971_2_cb_413 which holds that when a foreign_tax_credit is freed up as the result of an nol_carryback those credits are subject_to the period of limitations applicable to the foreign_tax_credit at issue not the nol which freed those credits there is no justification provided to treat the business_credit freed in marshalltown different than the foreign tax_credits freed in revrul_71_533 postn-133619-14 immunity and the associated periods of limitations must be construed strictly in favor of the government see eg 519_us_347 494_us_596 in first chicago the court was required to construe a limitation on assessment in favor of the government and thereby took a broad interpretation of attributable to while in electrolux the federal_circuit was required to strictly construe the waiver of sovereign immunity for suits against the government and thus construed attributable to narrowly therefore we do not view electrolux and first chicago as inconsistent on the contrary the two cases together provide the book ends of attributable to defining the term when it must be read narrowly and when it must be read broadly in the context of a waiver of sovereign immunity the phrase must be construed narrowly and therefore applies only to the immediate cause while in the context of a statute_of_limitations on the collection_of_taxes the phrase must be construed broadly in favor of the government and therefore includes all items within the chain of causation including the initial event which caused the cascade effect since the claim in this case relates to a refund claim and therefore a waiver of sovereign immunity the phrase must be construed narrowly to incorporate only the immediate cause of the claim this result can also be reached by careful statutory construction sec_6511 and sec_6511 each provide a period in lieu of the 3-year period of limitations prescribed in subsection a sec_6511 states that the period used in lieu of the three-year period shall be years from the date prescribed by law for filing the return for the year in which such taxes were actually paid_or_accrued while sec_6511 states the period used in lieu of the three-year period shall be that period which end sec_3 years after the time prescribed by law for filing the return including extensions thereof for the taxable_year of the net_operating_loss or net_capital_loss which results in such carryback or the period prescribed in section c in respect of such taxable_year whichever expires later therefore a given overpayment cannot be treated as attributable to both a net_operating_loss and a foreign tax for purposes of determining the statute_of_limitations without causing a conflict between these two provisions where statutes seem to conflict the preferred reading for purposes of statutory construction is one which allows for the provisions to operate harmoniously with the most specific provision applying when possible therefore the best reading of sec_6511 is that the most immediate cause of the overpayment must be the cause to which the overpayment is attributable in this case the most immediate cause of the claimed overpayment is the nol it is the nol deduction which creates the overpayment in year the foreign tax is only one item which may contribute to an nol in year but without the existence of an nol in year the year tax could not be an overpayment_of_tax therefore the nol is the direct cause and the foreign tax is at best one of multiple indirect causes therefore the period used in lieu of the three- year period in subsection a as determined by the most narrowly tailored statutory provision would be the period prescribed in d in this sense the stricter reading of attributable to in the context of sec_6511 but not in the context of postn-133619-14 other provisions could be justified by the specific context which requires a stricter construction so as to avoid unnecessary conflicts within the statutory framework furthermore in a similar context congress has expressly articulated its intent that more than one limitations_period can apply to a given overpayment based on the cascading effect of a specific deduction on a carryover or carryback for example in sec_6511 congress explicitly provided for an extended period of limitations running from the claim year when an overpayment results from either a bad_debt or worthless_security deduction or from the effect such a deduction has on the application to the taxpayer of a carryover sec_6511 also provides for an alternative period of limitations running from the nol year and the use of the longer of the period in subsection d and d where a bad_debt or worthless_security deduction affects the application to the taxpayer of a carryback by failing to explicitly provide a similar rule extending the nol limitations_period in sec_6511 where a foreign_tax_deduction rather than a bad_debt deduction affects the application of the nol_carryback congress has implicitly rejected any attempt to infer such an extension through a strained reading of sec_6511 if congress intended to permit a taxpayer to use a longer period than that allowed by sec_6511 where foreign tax deductions affected the operation of an nol_carryback then congress would have enumerated that intention as it did in subsection d this conclusion is further supported by the holding in revrul_71_533 1971_2_cb_413 in the revenue_ruling a taxpayer used an nol to free ftcs which the taxpayer then carried back to offset its tax in the carryback_year the ruling held that the statute_of_limitations applicable to the ftcs was applicable not the statute_of_limitations applicable to an nol consequently the most immediate cause of the claim controls as opposed to items further removed in a sequence of related adjustments while it is not a firmly settled principle of law we believe that the best and most consistent reading of attributable to in the context of sec_6511 and is the most immediate or direct cause of the overpayment therefore even if sec_6511 were construed to apply to claims based on foreign tax deductions the taxpayer is not entitled to the ten year period of limitations because the year claim_for_refund is not related to an overpayment_of_tax attributable to a sec_164 deduction for foreign tax paid_or_accrued in year it is attributable to a sec_172 deduction for an nol carried from year third even if attributable to was interpreted in its broadest sense and the deduction was traced through the nol deduction to its component parts the nol is unlikely to comprise deductions for creditable_foreign_taxes while an nol is properly treated as a separate deduction under sec_172 if we were to look through the sec_172 deduction then we must determine which deductions from year make up the nol we do not have sufficient facts to properly allocate the deduction to determine what portion if any of the nol_carryback under sec_172 would be attributable to the deductions taken under sec_164 for creditable_foreign_taxes however given the nature of foreign tax deductions and the likelihood of them being absorbed by the postn-133619-14 related foreign_source_income we find it unlikely that a significant portion of the nol would be derived from the sec_164 deduction after all deductions are properly allocated the process of allocating all deductions in the loss_year and stacking them in order to determine which deductions comprise the nol_carryback deduction can be quite complicated we do not feel that it is necessary to fully develop this argument here because the question should be resolved without reaching this difficult factual analysis however we believe that it is an important alternative argument that we can develop in supplemental advice if it becomes necessary in fact the difficulty of the process of attempting to look through an nol deduction in order to determine whether the period of limitations is open provides further support to the notion that congress could not have intended for taxpayers and the service to look through an nol in order to determine if another period of limitations could apply based on its component parts rather if congress had intended special rules for foreign tax deductions that affect the application of an nol_carryback it would likely have provided a different statutory mechanism eg a mechanism comparable to the one provided in sec_6511 rather than leaving taxpayers and the service to devise a tracing rule stacking of sec_6511 and d there is no stacking of benefits under sec_6511 and d to provide a longer period sec_6511 and d operate as a set period of three years or ten years these periods key-off of specific dates the due_date of the return for the year of the nol or ftc or in some cases the period prescribed under subsection c the plain language of the statutes indicates that the periods are mutually exclusive with respect to any given overpayment the overpayment must either be subject_to the period in sec_6511 or sec_6511 compare sec_6511 where congress explicitly provides for_the_use_of the period in either sec_6511 or sec_6511 whichever is longer if a bad_debt or worthless_security deduction increases an nol that affects the application of a carryback with the absence of any comparable provision in sec_6511 or d and revrul_71_533 according to sec_1_861-8 an nol deduction allowed under sec_172 shall be allocated and apportioned in the same manner as the deductions giving rise to the net_operating_loss_deduction therefore the deductions for the year of the loss must be allocated under ordinary rules before determining which deductions make up the deduction carried back under sec_172 the nol itself should not be viewed as attributable to whatever deduction the taxpayer finds most advantageous or the deduction claimed most recently in time instead all deductions for the year should be properly allocated and then the deductions that are not absorbed in the year incurred are converted into the nol deduction foreign tax deductions under sec_164 are generally allocated to the class_of_gross_income to which the taxes factually relate sec_1_861-8 the deduction for state local and foreign_income_war_profits_and_excess_profits_taxes ‘state income taxes’ allowed by sec_164 shall be considered definitely related and allocable to the gross_income with respect to which such state income taxes are imposed therefore the foreign tax deductions under sec_164 will generally be allocated to offset the foreign source gross_income in the year paid_or_accrued before any portion of the deductions could become part of an nol postn-133619-14 c b holding that in the reverse fact pattern where a foreign_tax_credit is freed up and carried back as the result of an nol_carryback the resulting overpayment is subject_to the period of limitations applicable to the foreign_tax_credit at issue not the nol that freed up those credits case development hazards and other considerations postn-133619-14 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
